Citation Nr: 1124662	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in August 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a current back condition was incurred in service.


CONCLUSION OF LAW

Service connection for a back condition is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an August 2004 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim.  The letter informed the Veteran what evidence he should provide and explained what information VA would obtain.  A separate Mach 2006 letter advised of how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim on appeal.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be presumed for certain diseases, including arthritis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he sustained a low back injury during service while aboard the USS Edward McDonnell.  The Veteran has indicated that he was hurt his back when a compartment flooded and he had to carry a pump that weighed approximately 100 pounds.  

As previously noted, the Veteran had active duty service from August 1970 to August 1974.  Service treatment records reflect that a complaint of back pain was noted in report of the separation examination.  The examination report indicates that the Veteran wrote that he hurt his back in gytmo cruise in May to June 1973 on a  ship and, "thought it was a pulled muscle but has bothered me a few times since."   

The Veteran reports that he had continuing back pain symptoms since service.  At a hearing before a VA decision review officer in September 2006, the Veteran indicated that he initially received post-service treatment for his back problems in 1974 and has had ongoing treatment since then.   

The Veteran had a VA general medical examination in March 2006.  The examination report reflects that the Veteran complained of chronic back pain with onset in 1974.  He reported that he injured his back while lifting a pump while aboard a ship.  The examiner noted that the injury was poorly documented in the service treatment records.  It was noted that the Veteran reported being hospitalized for several days but that the records were not on file.  The examiner diagnosed chronic lumbosacral pain with poorly documented trauma history in the military medical records, only one mention on separation.  

The Veteran had a VA examination in February 2009.  The examination report reflects that the Veteran reported that he injured his lower back in 1973 in service.  He reported a history of chronic low back pain since that injury.  It was noted that a recent MRI of the lumbar spine revealed compression of L4 and L5 nerves.  

The examiner diagnosed lumbar spine traumatic arthropathy, lumbar spinal stenosis L4/L5, lumbar radiculopathy and chronic lumbar sprain.  

The Veteran had a VA examination in January 2010.  The VA examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner indicated that an opinion regarding the etiology of the Veteran's back disability could not be furnished without resorting to speculation.  

In March 2011, the Board requested a medical opinion from an orthopedic specialist.  A VA orthopedic surgeon reviewed  the claims file.  It was noted that the Veteran had a normal evaluation of his back at induction, with no back problems reported.  The examiner noted that the Veteran reported recurrent back pain upon release from active duty.  The Veteran stated, "hurt back in GTMO cruise, March to June 1973 - thought it was pulled muscle but it has bothered me a few times since."  

The specialist reviewed VA medical records and noted that the Veteran reported complaints of low back pain in January 2005 and June 2005.  The examiner indicated that, upon review of the documentation available in the claims file, it is his opinion that it is unlikely that the current findings of abnormalities at the L4-5 level are related to the injury described on active duty.  The examiner reasoned that there are conflicting dates concerning the actual date of injury.  The examiner further noted that the Veteran reported a pulled muscle at separation.  There was no mention at release from service about him being paralyzed and hospitalized on an aircraft carrier for a number of days.  The examiner indicated that there was a disconnect between his statement rendered very close to the time of the injury and the recollections 30 to 40 years later.  

The examiner further noted that the lumbar spine x-rays done in 2006 were read as normal.  If there has been an injury in 1973 that would have injured a disc enough to cause symptoms of persistent pain for 33 years, one would expect to see a significant abnormality at that disc level on the x-ray.  The examiner also noted that the Veteran developed degenerative changes at the level of the lumbar spine that most commonly develops with aging; i.e. the L4-5 level.

The examiner noted that the Veteran also developed degenerative changes in the cervical spine without any history of injury, which serves as further indication that one would be at risk for developing disc degeneration through the process of aging.  

Finally, the examiner stated that the Veteran had two documented episodes of significant low back complaints available on the treatment records from Big Spring, Texas, from 2001 to 2007.  The first is on June 14, 2005, at which time back pain developed during the process of an apartment move.  The symptoms resolved within one week, which is typical for an acute lumbar sprain/ strain.  The second episode was in March 2006, which started in close proximity to the compensation and pension exam for evaluation of low back pain.  The examiner stated that it was apparent that the back symptoms did appear to resolve enough that the Veteran was horseback riding to incur the injury of his foot in November 2006.  

Although the record does not contain medical records of continuous post-service treatment of a back condition, the Veteran is competent to testify to the continuity of his back pain symptoms since service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's back pain is capable of lay observation, and therefore, his statements to the effect that he has had back pain since service constitute competent evidence. The Board finds the Veteran's testimony regarding the post-service continuity of his back pain symptoms credible.   

After careful consideration of the evidence, the Board finds that the evidence is at least in equipoise with regard to whether a back injury was incurred in service.   Given the notation of back pain complaints in service and the competent lay evidence of continuity of back pain symptomatology since service and resolving reasonable doubt in the Veteran's favor, the Board finds that a back disability was incurred during his military service.  Accordingly, service connection for a back disability is granted.  38 U.S.C.A. § 5107.

ORDER

Service connection for a back disability is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


